Citation Nr: 1226897	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  11-20 012	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for VA benefits purposes.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

According to the appellant, the Veteran served on active duty between 1970 and 1972.  However, that information has not been verified.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 decision in which the RO in Philadelphia, Pennsylvania determined that the appellant could not be recognized as the surviving spouse of the Veteran.  Later that month, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.

During the pendency of the appeal, the claims file was transferred to the jurisdiction of the RO in Baltimore, Maryland, which has certified the appeal to the Board.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the appellant when further action, on her part, is required. 


REMAND

On her VA Form 9, received in July 2011, the appellant checked a box indicating that she wished to have a Board video-conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Board video-conference hearings, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the appellant for a Board video-conference hearing in accordance with her request.  The RO should notify the appellant of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this remand is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

